MEMORANDUM OPINION
                                        No. 04-12-00094-CV

                                       Jose Luis ALARCON,
                                             Appellant

                                                   v.

                  Manuel ESPAILLET and Benigno Espaillat DBA Berkely Shoes,
                                        Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2002-CVQ-001271
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 25, 2012

DISMISSED FOR LACK OF PROSECUTION

           Jose Luis Alarcon seeks to appeal the trial court’s judgment signed November 22, 2011.

The record was due March 21, 2012, 120 days after the judgment was signed. See TEX. R. APP.

P. 35.1. On March 19, 2012, the District Clerk of Webb County, Texas, filed a notification

stating the clerk’s record would not be timely filed because appellant had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On March 26, 2012, we ordered appellant to provide written proof to this court on
                                                                                      04-12-00094-CV


or before April 5, 2012, that either (1) the clerk’s fee has been paid or arrangements had been

made to pay the clerk’s fee; or (2) he is entitled to appeal without paying the clerk’s fee. We

cautioned Alarcon that if he failed to file such proof within the time provided, his appeal would

be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c). Alarcon has not filed a response to our March

26, 2012 order. Further, on April 9, 2012, the Webb County District Clerk’s office notified the

court that it had not received payment of the clerk’s fee for preparing the record.

       We therefore order this appeal dismissed for want of prosecution. See TEX. R. CIV. P.

37.3(b). We further order that appellees recover their costs of this appeal from Jose Luis

Alarcon.



                                                             PER CURIAM




                                                -2-